NOT FOR PUBLICATION                       FILED
                      UNITED STATES COURT OF APPEALS                       AUG 5 2022

                                FOR THE NINTH CIRCUIT                  MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS



MARCO VINICIO HERRERA,                            No. 18-70086
                  Petitioner,                     Agency No. A205-024-465
    v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,
                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                        Argued and Submitted March 16, 2022
                             San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

         Marco Vinicio Herrera, a citizen of Guatemala, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) upholding the denial by an

Immigration Judge (“IJ”) of his application for withholding of removal. We have

jurisdiction under § 242 of the Immigration and Nationality Act, 8 U.S.C. § 1252.

We review legal questions and due process claims de novo, and we review the

agency’s factual findings for substantial evidence. Hamazaspyan v. Holder, 590

F.3d 744, 747 (9th Cir. 2009). We deny the petition for review.

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
      1. Herrera’s Notice to Appear (“NTA”) did not contain the date, time, and

location of his hearing, although this information was supplied to him six days

later in a Notice of Hearing. Herrera’s argument that the immigration court lacked

jurisdiction due to the defective NTA is without merit. See United States v.

Bastide-Hernandez, 39 F.4th 1187, 2022 WL 2662044, at *5–6 (9th Cir. 2022) (en

banc); Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020); Karingithi v.

Whitaker, 913 F.3d 1158, 1158–59 (9th Cir. 2019).

      2. The agency properly determined that Herrera did not suffer past

persecution. Herrera’s allegations that he suffered past persecution in Guatemala

were based entirely on threats. Although “credible ‘death threats alone can

constitute persecution,’” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019) (citation omitted), this is true only in “a small category of cases, and only

when the threats are so menacing as to cause significant actual ‘suffering or

harm,’” Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (citation omitted). The

alleged threats against Herrera did not rise to this level. Herrera alleges that he

received one express death threat from a man named Epifanio in 2001 or 2002 and

that two months later Epifanio brandished a weapon and unsuccessfully told

Herrera to get in his car. Herrera stated in a declaration that, while still in

Guatemala, he also received death threats by phone and saw anonymous persons

“who would make signs and gestures towards [him] to threaten [him].” Herrera


                                            2
further asserted that, after Epifanio died, various relatives of Epifanio relayed

threats against Herrera, who was then in the United States. These various

“unfulfilled threats” do not rise to the level of the “‘extreme’ case where threats

alone” constitute past persecution; they instead “constitute harassment rather than

persecution.” Villegas Sanchez v. Garland, 990 F.3d 1173, 1179 (9th Cir. 2021)

(citations omitted); see also Sharma v. Garland, 9 F.4th 1052, 1064 (9th Cir.

2021).

      With respect to the issue of future persecution, Herrera’s only argument is

that, by erroneously finding no past persecution, the agency wrongly placed on him

the burden to demonstrate a likelihood of future persecution. Because the agency

did not err in finding that Herrera had not suffered past persecution, this argument

necessarily fails. See 8 C.F.R. § 1208.16(b)(2).

      Accordingly, the BIA properly upheld the denial of Herrera’s application for

withholding of removal.

      3. We reject Herrera’s arguments that his due process rights were violated

in his removal proceedings. To establish a due process violation, an alien must,

inter alia, “demonstrate[] prejudice, which means that the outcome of the

proceeding may have been affected by the alleged violation.” Zamorano v.

Garland, 2 F.4th 1213, 1226 (9th Cir. 2021) (internal quotations omitted). “The

prejudice standard does not demand absolute certainty; rather prejudice is shown if


                                           3
the violation potentially affects the outcome of the proceedings.” Ching v.

Mayorkas, 725 F.3d 1149, 1156–57 (9th Cir. 2013) (simplified).

      As an initial matter, we conclude that the record does not support Herrera’s

contention that the IJ’s conduct of the hearing exhibited a lack of impartiality.

      Moreover, although the IJ could have done more to explain the requirements

of withholding of removal—particularly the meaning and significance of a

particular social group—any failure on this score was not prejudicial because

Herrera’s withholding claim fails on the separate and independent ground that he

failed to establish persecution. On that issue, Herrera has provided no basis to

conclude that any of the alleged procedural deficiencies—lack of counsel, lack of

explanation of the applicable requirements for relief, or failure to develop the

record—might have led to a different outcome. The record amply confirms that

Herrera understood the need to demonstrate persecution, and the evidentiary record

was adequately developed with respect to that issue. Herrera had submitted a

declaration describing the alleged threats, and he testified to these issues at some

length at his hearing. Herrera points to no additional evidence that he did not

already present to the agency regarding alleged persecution. Therefore, any

alleged procedural deficiencies were not prejudicial, and Herrera’s due process

arguments fail.

      PETITION DENIED.


                                          4